Citation Nr: 1409823	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disability, to include traumatic arthritis with bursitis, and if so, whether service connection is warranted.  


WITNESSES AT HEARING ON APPEAL

Veteran and A.F.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975 and from March 1977 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2013.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal and were reviewed.


FINDING OF FACT

The Veteran's left hip disability was incurred during service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a left hip disability, diagnosed as degenerative joint disease, are met.  38 U.S.C.A. §§ 1111, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness can be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability existed before acceptance and enrollment into service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Evidence is clear and unmistakable where it 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.''  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a left hip disorder in an October 1977 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The October 1977 rating decision denied the Veteran's claim on the basis that the evidence failed to show that his left hip injury which occurred between his two periods of active duty was aggaravated by his second short period of service.  At that time, there was no post-service evidence showing the presence of a current left hip disorder.  

Additional service treatment records have been received since the October 1977 rating decision.  The records showing complaints and findings pertaining to the left hip are duplicate copies of those that were considered by the RO in October 1977.  Newly obtained service treatment records which were not before the RO at that time include records from the Veteran's first period of service from October 1972 to October 1975.  However, these records contain no complaints or findings pertaining to the Veteran's left hip.  They are not related to the claimed in-service event, injury, or disease.  Therefore, the new service department/treatment records are not relevant, and the claim will not be reconsidered in accordance with 38 C.F.R. § 3.156(c).  

The new evidence of record submitted after the October 1977 rating decision includes a VA examination report in April 2010 which demonstrates current findings related to the Veteran's left hip, including a diagnosis of a well-healed left hip iliac wing fracture with mild DJD changes.  As there was no evidence showing the presence of current, post-service left hip disorder at the time of the October 1977 rating decision, the  Board finds that this evidence is new and material.  Therefore, the claim is reopened.   

With respect to the merits of the claim, the Veteran underwent an entrance examination for his second period of service in January 1977.  At that time, he reported that he had multiple fractures of his pelvis and left side in August 1976.  There was a scar on his left hip from a drain.  However, clinical evaluation of his lower extremities was reported as normal.  While the examiner noted the Veteran's history of a fractured pelvis in August 1976 in the summary of pertinent data, he did not note a left hip disorder in the section for summary of defects and diagnoses.  Therefore, the Veteran's left hip is presumed to have been in sound condition upon his entrance into active service.  38 U.S.C.A. § 1111.  As noted above, the presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Considering the STRs from January 1977, April 1977 and July 1977, which demonstrate both the Veteran's report of a pelvic fracture and left hip injury due to a motorcycle accident in 1976 prior to his active service as well as diagnoses of an old trauma in the left hip and traumatic arthritis due to this accident, the Board finds there is clear and unmistakable evidence that the Veteran's left hip disability preexisted his active service.  

However, there is not clear and unmistakable evidence showing that the pre-existing left hip disorder was not aggravated by service.  The Veteran's January 1977 entrance examination noted normal lower extremities upon clinical evaluation and he reported in the January 1977 Report of Medical History that he was in good health, despite a history of pelvic fracture also reported at that time.  Thereafter, the Veteran was not treated until April 1977, in which he was evaluated for left hip pain and a history of pelvic fracture was noted nine months earlier.  At that time, he was also diagnosed with old trauma versus new environment of increased ladder climbing, indicating ladder climbing as a potentially aggravating factor to the left hip.  In a July 1977 STR and in the August 1977 Medical Board evaluation, the Veteran was diagnosed with traumatic arthritis of the left hip.  The Board finds that evidentiary record fails to reach the level needed so as to characterize it as "clear and unmistakable" evidence showing that the pre-existing left hip disorder was not aggravated by service.  Therefore, service connection is warranted for a left hip disability, diagnosed as degenerative joint disease, as having its onset during service.  


ORDER

Service connection for a left hip disability, diagnosed as degenerative joint disease, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


